t c memo united_states tax_court lori r lamb petitioner v commissioner of internal revenue respondent gary e lamb petitioner v commissioner of internal revenue respondent docket nos filed date frederick j o’laughlin for petitioners jamie m stipek and h elizabeth h downs for respondent memorandum findings_of_fact and opinion marvel judge these cases are consolidated for purposes of trial and opinion the cases involve the federal_income_tax of lori r lamb and gary e lamb a married couple in a notice_of_deficiency issued to mrs lamb on date respondent determined a deficiency in her federal_income_tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively in a notice_of_deficiency issued to mr lamb on date respondent determined a deficiency in his federal_income_tax of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively after concessions the issues for decision are whether mr lamb received unreported nonemployee compensation whether petitioners received additional income attributable to unreported cash withdrawals from their business bank accounts whether petitioners are entitled to various deductions claimed on their untimely filed return whether petitioners are liable for additions unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar petitioners concede that they are liable for the gambling income as determined by respondent and mrs lamb concedes that she is liable for the wage income as determined by respondent respondent concedes that petitioners are entitled to a joint filing_status and are each entitled to claim a dollar_figure personal_exemption deduction for respondent also concedes that petitioners are entitled to the child_tax_credit withholding credits and rebate recovery credits claimed on their untimely filed return as well as deductions for the home mortgage interest and state_income_tax withholding claimed on an attached schedule a itemized_deductions to tax under sec_6651 and and whether mr lamb is liable for an addition_to_tax under sec_6654 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in oklahoma at the time they filed their petitions i background a petitioners’ business activities mrs lamb is a registered nurse during she received wages of dollar_figure from midwest regional medical center llc mr lamb works in the residential construction industry mr lamb provides new home construction services through his business gary lamb construction llc gary lamb construction he also provides framing services through express framing a subsidiary business of gary lamb construction for respondent received a number of information returns with respect to mr lamb including the following a form 1099-misc miscellaneous income from willie lambs construction wlc reporting nonemployee compensation of dollar_figure a form 1099-misc from wholesale granite wlc is a business owned and operated by mr lamb’s brother countertops reporting nonemployee compensation of dollar_figure and a schedule_k-1 partner’s share of income deductions credits etc from gary lamb construction b petitioners’ bank accounts during petitioners maintained two accounts at first national bank an account account no titled gary lamb construction llc and an account account no titled lori r lamb dba express framing and custom home building petitioners also maintained a personal bank account both petitioners had access to all three accounts c petitioners’ gambling activities in addition to their business activities during petitioners spent a significant amount of time gambling at casinos in oklahoma including sac fox casino kickapoo casino and chickasaw nation casino to fund their gambling activities petitioners made cash withdrawals from automatic teller machines atms at the casinos from their two business bank accounts as follows petitioners withdrew dollar_figure from account no and petitioners withdrew dollar_figure from account no petitioners did not keep any written records with respect to their gambling activities neither petitioners nor respondent introduced a copy of the schedule_k-1 during mrs lamb received gambling income of dollar_figure from sac fox casino during mr lamb received gambling income as follows dollar_figure from sac fox casino dollar_figure from kickapoo casino and dollar_figure from chickasaw nation casino ii petitioners’ tax reporting and the notices of deficiency petitioners failed to timely file federal_income_tax returns for respondent subsequently prepared substitutes for returns for petitioners under sec_6020 on date respondent issued to mrs lamb a notice_of_deficiency for respondent determined that mrs lamb failed to report wages of dollar_figure and gambling winnings of dollar_figure respondent also determined that she was liable for additions to tax under sec_6651 and on date respondent issued to mr lamb a notice_of_deficiency for respondent determined that mr lamb failed to report gambling income of dollar_figure and self-employment_income of dollar_figure respondent also determined that he was liable for additions to tax under sec_6651 and and a iii petitioners’ tax_court proceedings after petitioners received the notices of deficiency frederick j o’laughlin filed a petition with this court on behalf of each petitioner by notices dated date the court set each of petitioners’ cases for trial during the court’s date oklahoma city oklahoma trial session and mailed to each of them and mr o’laughlin a notice setting case for trial and a standing_pretrial_order the standing_pretrial_order required the parties among other things to exchange documents and other data that the parties intended to use at trial not less than days before the first day of the trial session to stipulate facts to the maximum extent possible and to prepare a pretrial memorandum and submit it to the court and the opposing party not less than days before the first day of the trial session on date petitioners filed a joint form_1040 u s individual_income_tax_return for mr o’laughlin prepared petitioners’ return on the form_1040 petitioners reported wages of dollar_figure and gambling income of dollar_figure on an attached schedule a petitioners claimed deductions for state_income_tax real_estate_taxes and home mortgage interest as well as a gambling loss of dollar_figure petitioners also attached a schedule c profit or loss from business for gene’s muffler on which they claimed a net_loss of dollar_figure on an attached schedule e supplemental income and loss petitioners reported net_income from rental property of dollar_figure and a nonpassive loss from gary lamb construction of dollar_figure on an attached statement petitioners acknowledged that mr lamb received forms 1099-misc from wlc and wholesale granite countertops but indicated that mr lamb did not report the nonemployee compensation on petitioners’ return because the income was received and reported by gary lamb construction despite the court’s standing_pretrial_order and multiple requests from respondent’s counsel mr o’laughlin did not submit to respondent’s counsel copies of documents petitioners intended to use at trial by the document exchange deadline date on date mr o’laughlin attempted to untimely provide to respondent’s counsel supporting documentation with respect to petitioners’ claimed deductions although petitioners had filed a joint_return on date mr o’laughlin did not provide respondent’s counsel with a copy of that return before trial mr o’laughlin also failed to prepare and submit to the court and respondent’s counsel a pretrial memorandum for either of petitioners’ cases as required by the court’s standing_pretrial_order on date the court called these cases from the calendar and held a pretrial conference during the pretrial conference the court questioned mr o’laughlin regarding his failure to comply with the court’s standing_pretrial_order mr o’laughlin represented that he was unable to provide pretrial memoranda to the court because of his caseload he further represented that petitioners failed to timely provide him all of the relevant documentation mr o’laughlin also asserted that he was not required to provide the documentation because respondent’s paralegal rather than respondent’s counsel made the request for the documentation by order dated date the court consolidated these cases for purposes of trial briefing and opinion the court held a trial in these cases on date at the conclusion of the trial the court ordered petitioners to produce to respondent within days documentation to substantiate the amounts reported on their purportedly filed return including the income and expenses claimed on their schedule c and schedule e copies of petitioners’ bank account statements annotated to direct respondent to any withdrawals that related to gambling expenses and a copy of the return for gary lamb construction as well as related books_and_records the court ordered respondent to verify whether petitioners had filed their return the court also ordered the parties to file a joint status report by date on date respondent filed a status report in the status report respondent’s counsel represented that petitioners had filed a signed return for on date respondent’s counsel also represented that gary lamb construction had filed a return for the filed return showed zeroes on every line and although gary lamb construction later filed an amended_return respondent’s counsel was unable to obtain a copy of the amended_return finally respondent’s counsel represented that neither petitioners nor mr o’laughlin had attempted to provide any of the requested documentation and that mr o’laughlin had refused to communicate with respondent’s counsel or participate in a conference call with respondent’s counsel and the court petitioners failed to file a status report on date respondent filed a motion for leave to amend answers to conform pleadings to the evidence pursuant to rule and the court lodged the amendments to the answers in the motion respondent requested leave to amend the answers to assert that petitioners received unreported taxable_income when they withdrew cash from their business accounts to use for personal gambling purposes by order dated date this court ordered petitioners to file a response to respondent’s motion on or before date petitioners failed to do so accordingly by order dated date the court granted respondent’s motion and ordered that respondent’s amendments to answers be filed opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 in addition if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner has the burden_of_proof as to the new issue or the increased deficiency see rule a the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 petitioners do not contend that sec_7491 applies and the record establishes that they did not satisfy the sec_7491 requirements consequently petitioners bear the burden_of_proof as to any disputed factual issues except with respect to the new issue asserted in respondent’s amendments to answer see rule a under rule a respondent bears the burden_of_proof with respect to the issue of whether petitioners received additional unreported taxable_income when they withdrew cash from their business bank accounts to use for personal gambling purposes under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item at trial mr lamb disputed that he personally received nonemployee compensation from wholesale granite countertops and wlc during mr lamb admitted however that he performed services for and received payment from those two companies he also admitted that his social_security_number appeared on both of the forms 1099-misc petitioners have not raised any reasonable dispute with respect to the accuracy of the information returns accordingly the burden of production with respect to the income did not shift to respondent under sec_6201 ii unreported income sec_61 defines gross_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee a self-employed_person or an independent_contractor a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the commissioner has great latitude in reconstructing a taxpayer’s income see sec_446 petzoldt v commissioner t c pincite the commissioner may reconstruct a taxpayer’s income using third-party information returns see 117_f3d_785 5th cir ketler v commissioner tcmemo_1999_68 the commissioner also may use bank records and other third-party records to reconstruct a taxpayer’s income see 647_f2d_875 9th cir aff’g tcmemo_1979_319 see also 999_f2d_760 4th cir aff’g tcmemo_1992_153 as noted above the commissioner’s deficiency determination normally is entitled to a presumption of correctness see 937_f2d_1548 10th cir aff’g tcmemo_1989_552 however when a case involves unreported income and is appealable to the u s court_of_appeals for the 10th circuit as these cases appear to be absent a stipulation to the contrary see sec_7482 the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by some reasonable foundation such as evidence linking the taxpayer to an income- producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or evidence that the taxpayer owned liquid_assets see erickson v commissioner f 2d pincite2 once the commissioner produces such evidence the burden shifts to the taxpayer to rebut the presumption by establishing that the commissioner’s determination is arbitrary or erroneous see 476_f2d_502 10th cir aff’g in part remanding in part tcmemo_1971_194 petitioners admitted that they had gambling income in but that they did not keep any records of their gambling activity mr lamb also admitted that he provided services to third-party payors for compensation although mr lamb claimed that he maintained records for gary lamb construction and that the income in question belonged to gary lamb construction he did not introduce those records or make any attempt to reconstruct those records because the record establishes that petitioners were engaged in income- producing activities during respondent’s determinations of unreported income in the notices of deficiency are entitled to a presumption of correctness we also find that because the record contains no evidence that petitioners maintained books_and_records to establish the amounts of their income respondent acted reasonably in reconstructing petitioners’ income we address each disputed income item in turn a unreported nonemployee compensation respondent introduced a copy of mr lamb’s account transcript showing that respondent received the forms 1099-misc from wholesale granite countertops and wlc showing payment of nonemployee compensation to mr lamb during mr lamb testified that during he provided services to wholesale granite countertops and wlc and that he subsequently received the forms 1099-misc from both businesses however he contends that the income reported on the forms 1099-misc was income of gary lamb construction rather than his personal income mr lamb testified that the forms 1099-misc erroneously were issued to him and that the forms 1099-misc should have been issued to gary lamb construction the entity that purportedly received the income mr lamb further testified that gary lamb construction had filed returns for previous years and that he did not know whether gary lamb construction had filed a return for but that he believed that gary lamb construction had filed an amended_return for however mr lamb also testified that gary lamb construction reported the income shown on the forms 1099-misc on its return for although petitioners introduced copies of their bank account statements for their business bank accounts the bank account statements do not show any deposits that match the amounts reported on the forms 1099-misc petitioners’ bank account records do not include copies of the checks deposited into either account petitioners did not introduce copies of their personal bank account statements for despite the court’s instructions at the conclusion of trial petitioners failed to provide to respondent’s counsel a copy of the return for gary lamb construction the schedule_k-1 issued to mr lamb or any books_and_records relating to gary lamb construction in addition petitioners offered no explanation as to why both wholesale granite countertops and wlc issued forms 1099-misc to mr lamb individually rather than to gary lamb construction petitioners have failed to prove that the nonemployee compensation reported on the forms 1099-misc was taxable_income of gary lamb construction and that gary lamb construction reported that compensation as income on its return accordingly petitioners must include in income the amounts reported on the forms 1099-misc see eg zaklama v commissioner tcmemo_2012_346 at brodsky v commissioner tcmemo_2001_ slip op pincite b additional income from gary lamb construction in the amendments to answers respondent asserts that petitioners received additional income attributable to atm cash withdrawals from their business bank accounts respondent further asserts that petitioners used the cash for personal gambling purposes under rule a respondent bears the burden_of_proof with respect to the issue of whether petitioners received additional unreported taxable_income when they withdrew cash from their business bank accounts to use for personal gambling purposes although petitioners both testified that they regularly withdrew cash from the business bank accounts for personal gambling purposes respondent has failed to show that these withdrawals constituted taxable_income to them respondent failed to introduce any evidence regarding the financial status of gary lamb construction or whether gary lamb construction earned any taxable business income during the year in issue more importantly respondent failed to introduce any evidence to show that the withdrawals represented taxable_income to petitioners during the year in issue rather than for example a nontaxable return_of_capital or a loan repayment accordingly we are unable to find that petitioners received additional unreported taxable_income attributable to their cash withdrawals from the business bank accounts during the year in issue iii petitioners’ claimed deductions deductions are a matter of legislative grace and ordinarily a taxpayer must prove that he is entitled to the deductions he claims 503_us_79 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce such records upon the secretary’s request sec_7602 see also sec_1_6001-1 income_tax regs adequate substantiation must establish the nature amount and purpose of a claimed deduction higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in deciding whether a taxpayer adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir however we cannot estimate the amount unless the taxpayer introduces evidence that he paid_or_incurred the expense and the evidence is sufficient for us to develop a reasonable estimate 245_f2d_559 5th cir in estimating the amount we bear heavily upon the taxpayer who failed to maintain and produce the required records see cohan v commissioner f 2d pincite a schedule a deductions the only itemized_deduction remaining at issue is petitioners’ claimed deduction of dollar_figure attributable to their gambling_losses a taxpayer in the trade_or_business of gambling may deduct wagering losses as ordinary and necessary business_expenses see sec_62 sec_162 calvao v commissioner tcmemo_2007_57 a taxpayer who is not in the trade_or_business of gambling may deduct wagering losses as an itemized_deduction see sec_165 jackson v commissioner tcmemo_2007_373 in either instance l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_165 whether a taxpayer has sustained gambling_losses and the amount thereof is a question of fact to be resolved upon consideration of the taxpayer’s evidence and credibility 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 see also szkircsak v commissioner tcmemo_1980_129 noting that the court relied on copies of canceled checks and the credible testimony of the taxpayer to estimate the amount of gambling_losses mrs lamb testified that petitioners regularly withdrew cash at casino atms to use for gambling purposes mrs lamb testified that all atm withdrawals identified with the address east highway were withdrawals that petitioners made at atms at the kickapoo casino the address mrs lamb identified mrs lamb identified a number of cash withdrawals on the bank account statements for account no and one such withdrawal on the bank account statement for account no mrs lamb further testified that petitioners could withdraw only dollar_figure with respect to each of their atm cards and that they often continued matches the address kickapoo casino used on the information returns it issued with respect to mr lamb accordingly we find mrs lamb’s testimony to be credible our review of petitioners’ bank account statements shows that during petitioners withdrew the following amounts from atms at the kickapoo casino petitioners withdrew dollar_figure from account no and petitioners withdrew dollar_figure from account no petitioners regularly withdrew cash from casino atms and used this cash for gambling purposes petitioners both testified that they used the atm withdrawals on their bank account statements to calculate the amount of gambling_losses claimed on their return mr lamb testified that petitioners’ gambling winnings and losses were approximately the same while mrs lamb testified that their gambling_losses exceeded their winnings continued would withdraw dollar_figure during one transaction and then withdraw another dollar_figure in a second transaction the amounts of the withdrawals made at the kickapoo casino atms are consistent with mrs lamb’s testimony although petitioners’ bank statements show a number of other significant atm withdrawals during petitioners did not introduce any evidence to show that these withdrawals occurred at a casino or that they made the withdrawals for personal gambling purposes at the conclusion of trial the court directed petitioners and petitioners’ counsel to provide to respondent copies of petitioners’ bank statements with notations indicating which atm withdrawals were attributable to gambling expenses petitioners failed to do so on the record before us we find that petitioners regularly withdrew cash from atms at kickapoo casino and used the entire amounts of those withdrawals totaling dollar_figure for gambling purposes consequently we will allow petitioners a schedule a deduction for gambling_losses of dollar_figure b schedule c and e deductions generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 am stores co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses generally are not deductible see sec_262 schedule c deductions on a schedule c attached to their untimely filed return petitioners reported a net_loss with respect to gene’s muffler mr lamb testified that gene’s muffler was a business owned and operated by his father and that mr lamb was responsible only for any unpaid bills or building maintenance_costs with respect to the muffler shop petitioners failed to prove that they were engaged in a trade_or_business during and they did not introduce any substantiation of the expenses claimed on the schedule c accordingly petitioners have failed to prove that they are entitled to a deduction for their claimed schedule c loss schedule e deductions on a schedule e attached to their untimely filed return petitioners claimed a nonpassive loss of dollar_figure attributable to their ownership of gary lamb construction petitioners however did not introduce any credible_evidence at trial petitioners attempted to introduce various documents purportedly relating to gene’s muffler we declined to admit petitioners’ proffered evidence given their failure to comply with the court’s standing_pretrial_order although petitioners reported gross_receipts of dollar_figure on their schedule c respondent did not include this amount in calculating the increased deficiency asserted in respondent’s amendments to answers accordingly we do not consider whether petitioners had additional income attributable to the gross_receipts reported on their schedule c regarding the income expenses and loss allegedly generated by gary lamb construction accordingly petitioners have failed to prove that they are entitled to deduct the claimed nonpassive loss attributable to gary lamb construction iv additions to tax under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty addition_to_tax or additional_amount see higbee v commissioner t c pincite to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent determined that petitioners are liable under sec_6651 for additions to tax for failure to timely file a valid_return for sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing boyle u s pincite the failure to timely file a return is not excused by the taxpayer’s reliance on an agent to file the required return see id pincite petitioners stipulated that they failed to timely file federal_income_tax returns for in addition respondent introduced copies of petitioners’ account transcripts confirming that petitioners failed to timely file their returns for consequently we conclude that respondent has satisfied his burden of production under sec_7491 and petitioners must come forward with evidence sufficient to persuade the court that respondent’s determinations are in error petitioners appear to contend that their failure to timely file a return was due to reasonable_cause because they relied on mr o’laughlin to prepare and file their return for even if we were to accept mrs lamb’s testimony regarding petitioners’ relationship and interactions with mr o’laughlin as credible petitioners’ reliance on mr o’laughlin does not excuse their failure to timely file their return consequently we sustain respondent’s determinations as to the sec_6651 additions to tax respondent also determined that petitioners are liable under sec_6651 for additions to tax for failure to timely pay tax shown on a return sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglectdollar_figure the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent introduced into evidence substitutes for returns that satisfy the requirements of sec_6020 as well as copies of petitioners’ account transcript for the substitutes for returns and the account transcripts establish that petitioners failed to pay the tax shown on the substitutes for returns respondent has satisfied the burden of production under sec_7491 the sec_6651 addition_to_tax is of the amount of tax_shown_on_the_return with an additional per month during which the failure to pay continues up to a maximum of petitioners did not introduce any evidence that they were unable to pay the tax owed or that they would have suffered undue_hardship if they had paid the tax on the due_date see sec_301_6651-1 proced admin regs accordingly we hold that petitioners are liable for the sec_6651 additions to tax respondent also determined that mr lamb is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 b and c a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment wheeler v commissioner t c pincite see also 121_tc_308 unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 respondent introduced a copy of mr lamb’s account transcript for which shows that he did not make any estimated_tax payments respondent also introduced evidence that mr lamb failed to file a federal_income_tax return for on the basis of this evidence as well as mr lamb’s concessions and our conclusions with respect to his income for we conclude that mr lamb had a required_annual_payment for accordingly we hold that mr lamb is liable for the sec_6654 addition_to_tax for we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
